Hunt, Judge
(specially concurring):
While I have been somewhat reluctant to agree with the conclusion reached, yet, after full discussion, I think it is probably a fairer interpretation of the statute than one which would regard the floor planer as a machine. The element of portability, too, is entitled to some weight as a circumstance in upholding the view that the planer is a machine tool, for, as commonly spoken of, one would regard a tool as a useful implement of manual operation easily moved and so to be distinguished from permanent fixtures, such as are found, for example, in the saws or planers which we find in sawmills with belts and stationary machinery. It is impossible to draw an exact line of demarcation between machine tools and machinery, but with the general rules stated in the opinion of the court I agree.